Citation Nr: 9935750	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-02-` 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to March 
1947.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1997 rating decision of the Regional Office 
(RO) which denied the veteran's claim for an increased rating 
for his service-connected psychiatric disability.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's psychiatric disability is manifested by 
panic attacks, anxiety, depression and some memory 
impairment.

3. There is no clinical evidence of suicidal ideation, 
obsessional rituals or impaired impulse control.


CONCLUSION OF LAW

A rating in excess of 50 percent for anxiety neurosis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected 
psychiatric disability that are within the competence of a 
lay party to report are sufficient to conclude that his claim 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran was 
hospitalized on two occasions for anxiety.  He was admitted 
to the hospital in October 1946 for observation for fainting 
and anxiety.  The diagnosis was anxiety reaction, mild, 
chronic.  

A Department of Veterans Affairs (VA) psychiatric examination 
was conducted in July 1967.  The veteran complained of 
recurrent nervous tension and gas in his stomach.  It was 
reported that the examination revealed a mild anxiety 
reaction with recurrent nervous tension and psychosomatic 
gastrointestinal symptoms.  The diagnosis was anxiety 
reaction, mild.

A VA proctological examination was conducted in September 
1967.  The veteran related that he had developed gas pain 
with distress on the left side of his abdomen.  Following an 
examination, the diagnosis was chronic spastic colitis. 

Based on the findings summarized above, the RO, in a rating 
decision dated in November 1967, granted service connection 
for chronic spastic colitis with anxiety reaction and 
assigned a 10 percent evaluation pursuant to the provisions 
of Diagnostic Code 7319 of the VA's Schedule for Rating 
Disabilities.  Are of 

The veteran was afforded a psychiatric examination by the VA 
in November 1975.  He complained that he was losing control 
of his own feelings about himself and that he was not as 
capable or efficient as he used to be.  A mental status 
examination showed the he was both anxious and depressed.  He 
had thought about suicide.  He had fairly good insight 
regarding his own feelings and fairly good judgment.  There 
was no thought disorder, delusions or hallucinations.  There 
were no obsessions, compulsions or phobias.  The diagnosis 
was anxiety neurosis.  

By rating action dated in February 1976, the RO 
recharacterized the veteran's service-connected disability as 
anxiety neurosis with chronic spastic colitis, and increased 
the evaluation to 30 percent, effective April 1975.  

Another VA psychiatric examination was conducted in April 
1979.  A mental status evaluation disclosed that the veteran 
was oriented, and his sensorium seemed to be clear.  His 
memory was poor.  He stated that he was deeply depressed and 
had suicidal thoughts.  He had panic attacks and was 
constantly anxious.  He did popular proverbs very well which 
indicated that he could do abstract thinking very well.  The 
diagnoses were psychoneurosis, mixed type, moderately severe 
anxiety and depression and psychophysiological disorder, 
colitis, moderately severe.  

Based on these findings, the RO, in a May 1979 rating 
decision, increased the evaluation assigned for the veteran's 
service-connected psychiatric disability to 50 percent, 
effective November 1978.  This evaluation has remained in 
effect since then.

The veteran submitted a claim for an increased rating for his 
psychiatric disability in March 1997.

VA outpatient treatment records dated in 1997 have been 
associated with the claims folder.  The veteran was seen in 
March 1997 and reported that he had been getting more and 
more anxious.  On mental status evaluation, his mood was 
anxious and his affect full.  Possible panic was noted.  He 
was not psychotic.  He did not have suicidal or homicidal 
ideation.  The assessments were generalized anxiety and to 
rule out atypical panic.  An undated report reflects that the 
veteran stated that he was confused, anxious and depressed.  
He had been feeling like this for about four weeks, since it 
was made clear to him that his superiors wanted him to 
resign.  He had been seen by a physician at the VA and 
medication had been prescribed, but it had minimal effects.  
A mental status evaluation revealed that he was well-groomed, 
and passively cooperative.  There were prominent signs of 
psychomotor retardation.  He had difficulty with word 
findings and calculations.  His mood was depressed and 
confused.  His affect was depressed.  He denied suicidal and 
homicidal ideations.  He was alert and oriented times four.  
The diagnosis was adjustment disorder with mixed features.  
The Global Assessment of Functioning score was 50.

VA outpatient treatment records also show that in May 1997, 
the veteran reported mood disturbance, sleep deprivation and 
loss of interest in usual activities.  He also reported panic 
attacks.  The diagnoses were major depressive episode and 
panic attacks. The Global Assessment of Functioning score was 
65.

An undated letter from a VA psychologist indicates that the 
veteran had been seen between March and May 1997 for 
psychotherapy.  He had been forced to retire from his job 
under pressure.  When he entered therapy, he was suffering 
from panic attacks, hypertension, and episodes of vision 
changes associated with discomfort in the posterior region of 
his head.  He had occasional thoughts of suicide, but no 
intent or plan to act on his thoughts.  His sleeping was 
disturbed by restlessness and his preoccupation with thoughts 
of work.  

A VA physician reported in June 1997 that the veteran was 
under his care for treatment of adjustment disorder with 
mixed features of depressed mood and anxiety and panic 
disorder.  He was currently on psychotropic medications.  His 
condition was listed to be quite severe and did not respond 
to medication.  

A private physician, an internist, related in a June 1997 
letter that the veteran was being evaluated by psychiatrists 
and psychologists and had been felt to have anxiety disorder 
with mixed features of depressed mood and anxiety, as well as 
a panic disorder.  He had recently been under more stress due 
to his wife's illness and the fact that he was terminated 
from his job.  His symptoms included disturbed sleep and 
restlessness.  

Additional VA outpatient treatment records show that the 
veteran was seen in August 1997 and that he remained 
depressed and anxious.  His main problem, by his own 
admission, was his inability to come to terms with the 
situation after his forced retirement.  On examination, the 
veteran was well-groomed.  He was forgetful and had a 
depressed mood and affect.  He had no psychotic symptoms, and 
no suicidal or homicidal ideation.  The assessment was 
adjustment disorder with mixed features of depression and 
anxiety.  When he was seen the following month, the veteran 
complained of sadness, lack of energy and that he was not 
feeling rested.  He reported frequent panic attacks, two to 
three times a day, although he could not give a coherent 
definition of an attack.  A mental status evaluation revealed 
psychomotor retardation.  There was sadness and pain.  He had 
depressed mood and affect.  There were no psychotic symptoms 
and the veteran denied suicidal ideation.  The assessments 
were panic disorder and adjustment disorder with mixed 
features.

A VA psychiatric examination was conducted in November 1997.  
The veteran's chief complaint was that his anxiety had him 
confused most of the time.  He stated that he felt like 
something was seriously wrong with him but that he did not 
know what it was.  He thought things were closing in.  He 
felt very panicky.  He complained of decreased memory and 
concentration.  He had panic attacks two to three times per 
day, almost every day.  He had a sense of impending doom as 
if he wanted to run away from wherever he was.  His 
physiologic symptoms included being clammy, hyperventilation 
and questionable tachycardia.  He stated that these episodes 
lasted fifteen to thirty minutes.  The veteran described his 
sleep as poor.  

On mental status evaluation, the veteran was alert and 
oriented in all spheres.  There was no evidence of psychotic 
thinking.  There were no delusions or hallucinations.  There 
was no evidence of major depressive disorder.  The veteran 
denied suicidal and homicidal ideation.  His cognitive 
examination was fairly normal, with good memory for objects 
as well as serial sevens.  He had some difficulty remembering 
the presidents.  He could spell "world" backward and 
forwards.  There was no evidence of agoraphobia.  The 
diagnosis was panic disorder.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

General Rating Formula for Psychoneurotic Disorders:                     

Occupational and social impairment, with deficiencies		
	70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9400.

The VA outpatient treatment records clearly reflect that the 
veteran has been receiving treatment for his psychiatric 
disability.  His complaints have included sleep disturbance, 
panic attacks, anxiety and depression.  In August 1997, it 
was indicated that he was having difficulty coping with the 
circumstances surrounding his retirement.  He was described 
as forgetful and depressed.  The following month, he was 
noted to be sad, with psychomotor retardation.  

It is significant to point out that the most recent VA 
psychiatric examination, conducted in November 1997, found 
that the veteran was fully oriented and there was no evidence 
of psychotic thinking.  The examiner stated that he did not 
have a major depressive disorder.  The Board concedes that 
there was some impairment in his memory, and the veteran 
described having panic attacks.  The Board notes that he has 
routinely been described as well-groomed, evidence of the 
fact that he does not neglect his personal appearance.  This 
contradicts his testimony at the hearing at the RO in October 
1997, when he stated that his psychiatric disability limited 
his ability to keep himself groomed.  (Tr. P. 2.)  Similarly, 
there is no current evidence of suicidal ideation or 
obsessional rituals.  He was able to function independently.  
In sum, the findings required for a higher rating have not 
been shown.  The Board finds that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his psychiatric 
disability.  Accordingly, the Board concludes that the weight 
of the evidence is against the claim for an increased rating 
for anxiety neurosis.


ORDER

An increased rating for anxiety neurosis is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

